Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims as amended recite 
in response to a determination that the network connection to the BMC has been interrupted and re-established, wait for an update message from the BMC: 
receive the update message from the BMC via the re-established connection, the update message requesting an operation to be performed by the BMC; 
in response to a receipt of the update message from the BMC, send, to the cloud service, a request for a repeated transmission of the first request operation; and
 after sending the request for the repeated transmission to the cloud service, receive the repeated transmission of the first request operation from the cloud service.
Such amendments describe a steps taken in response to the disconnection and recovery of the connection to the BMC where the indication of the recovery is determined from receiving an update message, where the translation device requests the cloud source to re-send requests that were sent but not received at the BMC.  The closest prior art found by the examiner Kinoshita (¶s45-47) teaches a proxy requesting that a requesting terminal resend commands. However such a resend request is not performed in response to an updated message from a BMC and BMC connection that has been interrupted and re-established.  No .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456